DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on February 5, 2021 have been entered. Claims 3, 15 and 20 have been canceled. Claims 1, 2, 4-14 and 16-19 are still pending in this application, with claims 1, 13 and 18 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


3.	Claims 1, 2, 5, 6, 8, 10, 11, 13, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20060279519 A1), referred herein as Wang in view of IDS Baek et al. (US 20130113777 A1), referred herein as Baek further in view of IDS Montag (US 20130235039 A1), referred herein as Montag.
	Regarding Claim 1, Wang teaches a method comprising (Wang- Abs: A low voltage differential signal (LVDS) direct transmission method and interface): 
Determining, during operation, at a display circuit that a first channel of a low voltage differential signaling (LVDS) video interface, the video interface to couple video information from a video generation circuit to the display circuit, the video interface operating in a first Wang- [0009] The main objective of the present invention is to provide a low voltage differential signal (LVDS) direct transmission method and interface, by which the LVDS can be transmitted directly from a graphic/video source to a display without digital to analog (D/A) or analog to digital (A/D) conversion and maintain optimal image quality; [0022] In addition to the original LVDS criterion, the data in the memory further includes control signals for power sequencing to remove noise generated during display mode changes or power up operations; [0030] 2. LVDS RGB format (18/24/36/48 bit) (different panels use different RGB formats, and different panel resolution will use different LVDS channels) and number of LVDS channels; [0038] the timing sequences of a panel power control signal, LVDS signals and a backlight activation control signal are determined based on those 
in response to the determining (Wang- [0039] With further reference to FIG. 5, the LVDS direct transmission method comprises acts of initializing the graphic/video source): 
identifying a second operating mode (Wang- [0039] checking whether the parameters are correct. If the parameters are right, the parameters will be calculated and translated to initialize the LVDS interface), 
transition operation to the second operating mode (Wang- FIG. 5: user default paramour stored in ROM); and 
transitioning operation of the display circuit to the second operating mode (Wang- [0039] Finally, the timing sequences of a panel power control signal, LVDS signals and a backlight activation control signal are determined based on those parameters).
In Wang reference, the determination of parameters correctness determines the display mode of the panel, but Wang does not specifically teach
determining a [signal] is corrupted; and
the first operating mode utilizes a first set of one or more channels of the LVDS video interface that includes the first channel of the LVDS video interface;
and in response to the determining that the first channel of the LVDS video interface is corrupted:

providing, by the display circuit, a remediation signal to the video generation circuit, wherein the remediation signal directs the video generation circuit.
However Baek discloses a method of transferring data between a timing controller and a plurality of source drivers in a display device, which is analogous to the present patent application. Baek teaches
determining a [signal] is corrupted (Baek- [0048] The error check unit 140 may check whether an error occurs or not, for example, by determining and indicating whether the voltage level of the test pattern is attenuated or not during transmission through the signal line 151); and
providing, by the display circuit, a remediation signal to the video generation circuit, wherein the remediation signal directs the video generation circuit (Baek- [0039] Each of the source drivers 121.about.12n may perform tests based on the test patterns, and may transmit to the timing controller 110 a ready signal RDY (refer to FIG. 2) indicating whether each of the source drivers 121.about.12n is ready to operate or not; [0049] In one embodiment, the error check unit 140 may provide the receiver 131 with notifying signal NS with a high logic level when the level of the test pattern is higher than the reference level after comparing the level of the test pattern with the reference level; FIG1.100: display device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Baek, and 
Doing so would provide a method of transferring data between a timing controller and a source driver, which is capable of reducing power consumption in the system and method to identify a serial display interface malfunction and provide remediation.
Wang in view of Baek does not teach
the first operating mode utilizes a first set of one or more channels of the LVDS video interface that includes the first channel of the LVDS video interface;
and in response to the determining that the first channel of the LVDS video interface is corrupted:
wherein the second operating mode utilizes a second set of the one or more channels of the LVDS video interface that does not include the first channel of the LVDS video interface.
However Montag discloses a display panel that displays images at different resolutions., which is analogous to the present patent application. Montag teaches
the first operating mode utilizes a first set of one or more channels of the LVDS video interface that includes the first channel of the LVDS video interface (Montag [0015] When the information handling system or mobile device is powered on, the source device 102 can determine whether an auxiliary channel is present between the source device and the panel connector 104. The source device 102 can then select an eDP operational mode from pre-configured display format parameters, and can bring up main links of the source device in the eDP operational mode);
Montag [0015] If the auxiliary channel is present, the source device 102 can retrieve extended display identification data (EDID) information from the eDP display 106 via the eDP panel connector 104. The source device 102 can utilize the EDID information while sending display data to the eDP display 106; [0027] At block 508, a determination is made whether the auxiliary transaction is successful):
wherein the second operating mode utilizes a second set of the one or more channels of the LVDS video interface that does not include the first channel of the LVDS video interface (Montag [0028] If the auxiliary transaction is not successful, a determination is made whether a DSI enabled signal is received from the display interface panel at block 512. If the DSI enabled signal is not received, the flow continues as stated above at block 504. However, if the DSI enabled signal is received, the source device is operated in a DSI mode at block 514; [0029] At block 516, three DSI data channels are mapped to eDP main link lanes zero through two. A DSI clock signal is mapped to eDP main link lane three at block 518).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Wang in view of Baek to incorporate the teachings of Montag, and applying the multi-mode embedded display, as taught by Montag into the low voltage differential signal direct transmission method and interface.
Doing so would allow for information handling systems to be general or configured for a specific user or specific use in the system and method to identify a serial display interface malfunction and provide remediation.

Regarding Claim 2, Wang in view of Baek further in view of Montag teaches the method of claim 1, and further teaches further comprising: 
providing first information to be transmitted over the first channel of the LVDS video interface during a blanking interval (Wang- [0022] With further reference to FIG. 4, the parameter storage unit (40) can be an electrically erasable programmable read only memory (EEPROM) and is mounted in the display (200) to store variable display operating parameters; [0024] Asynchronous signals comprise display power signal, LVDS and backlight power signal, that are asynchronous); and 
determining at the display circuit that the first channel of the LVDS video interface is corrupted based on an analysis of the first information (Wang- [0027] The panel parameter storing unit (40) stores multiple kinds of controlling parameters corresponding to the panel to be controlled, besides the original LVDS specifications; [0039] With further reference to FIG. 5, the LVDS direct transmission method comprises acts of initializing the graphic/video source; detecting whether the display (200) has a parameter storing unit (40) corresponding to the panel of the display; reading the corresponding parameters from the storing unit (40); Baek- [0039] The timing controller 100 may transfer display data TD including image data, control data and clock signals through signal lines 151.about.15n to the source drivers 121.about.12n; [0099] Referring to FIGS. 1, 2A, 8, and 9, the timing controller 110 transfers to the control unit 136 configuration data including bias information for controlling a bias voltage of an amplifier 1381 (S410)).

Regarding Claim 5, Wang in view of Baek further in view of Montag teaches the method of claim 1, and further teaches wherein the second operating mode utilizes a second LVDS channel to communicate information previously communicated by the first channel (Baek- [0044] The backward signal line 160 may be a shared back channel (SBC) which is shared by the source drivers 121.about.12n).

Regarding Claim 6, Wang in view of Baek further in view of Montag teaches the method of claim 1, and further teaches wherein the second operating mode utilizes only one of two differential signal paths of the first channel (Baek- [0043] In addition, the source drivers 121.about.12n may transmit to the timing controller 110 the ready signal and a soft fail information through a backward signal line 160, which may be a separate signal path from the path through which the timing controller 110 sends test signals to the source drivers 121.about.12n).

Regarding Claim 8, Wang in view of Baek further in view of Montag teaches the method of claim 1, and further teaches wherein the second operating mode does not utilize the LVDS interface and instead communicates information to be displayed by the display circuit via an alternative communications medium (Wang- [0018] The interface comprises a signal filter (10), a power control unit (20), a backlight power control unit (30), a parameter storage unit (40) and a data bus (50); [0022] With further reference to FIG. 4, the parameter storage unit (40) can be an electrically erasable programmable read only memory (EEPROM) and is mounted in the display (200) to store variable display operating parameters).

Regarding Claim 10, Wang in view of Baek further in view of Montag teaches the method of claim 1, and further teaches wherein the second operating mode provides reduced horizontal resolution compared to the first operating mode (Wang- [0030] 2. LVDS RGB format (18/24/36/48 bit) (different panels use different RGB formats, and different panel resolution will use different LVDS channels) and number of LVDS channels; [0036] 8. The Panel timing control data such as: Pixel Clock, Horizontal/Vertical resolution).

Regarding Claim 11, Wang in view of Baek further in view of Montag teaches the method of claim 1, and further teaches wherein: 
the first information includes a first predetermined value (Wang- [0027] The panel parameter storing unit (40) stores multiple kinds of controlling parameters corresponding to the panel to be controlled, besides the original LVDS specifications); and 
the analysis of the first information determines that the first predetermined value is not properly received (Wang- [0039] checking whether the parameters are correct. If the parameters are right, the parameters will be calculated and translated to initialize the LVDS interface. Finally, the timing sequences of a panel power control signal, LVDS signals and a backlight activation control signal are determined based on those parameters).

Regarding Claim 13, Wang in view of Baek further in view of Montag teaches a system comprising (Wang- Abs: A low voltage differential signal (LVDS) direct transmission method and interface):
a video generation circuit to generate first graphics information (Wang- FIG1.100: Graphic Source); 
a display circuit to display the graphics information (Wang- FIG1.200: Display Panel); and 
a low voltage differential signaling (LVDS) video interface to couple graphics information from the video generation circuit to the display circuit (Wang- [0009] The main objective of the present invention is to provide a low voltage differential signal (LVDS) direct transmission method and interface, by which the LVDS can be transmitted directly from a graphic/video source to a display).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 14 and 17, Wang in view of Baek further in view of Montag teaches the system of claim 13. The metes and bounds of the system substantially correspond to the method claim as set forth in Claims 2 and 5, respectively; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 18, Wang in view of Baek further in view of Montag teaches an automotive information display system comprising (Wang- Abs: A low voltage differential signal (LVDS) direct transmission method and interface):
a graphics generation system including a low voltage differential signaling (LVDS) transmitter (Wang- FIG1.100: Graphic Source; [0009] The main objective of the present invention is to provide a low voltage differential signal (LVDS) direct transmission method and interface, by which the LVDS can be transmitted directly from a graphic/video source to a display); 
a graphics display system including an LVDS receiver (Wang- FIG1.200: Display Panel; [0005] The format of the graphic/video data has to be converted several times before being received in and shown on a conventional LCD or a plasma display panel (PDP). Firstly, the graphic/video data format is converted from digital to analog at the source site and transmitted to the display LCD or PDP where the analog data is converted to digital LVDS data); and 
an LVDS video interface to couple graphics information from the LVDS transmitter to the LVDS receiver (Wang- [0009] The main objective of the present invention is to provide a low voltage differential signal (LVDS) direct transmission method and interface, by which the LVDS can be transmitted directly from a graphic/video source to a display).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Wang in view of Baek further in view of Montag teaches the automotive information display system of claim 18. The metes and bounds of the system substantially correspond to the method claim as set forth in Claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claims 4, 7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20060279519 A1), referred herein as Wang in view of IDS Baek et al. (US 20130113777 A1), referred herein as Baek in view of IDS Montag (US 20130235039 A1), referred herein as Montag further in view of Mizuyabu et al. (US 20030128198 A1), referred herein as Mizuyabu.
Regarding Claim 4, Wang in view of Baek further in view of Montag teaches the method of claim 1, but does not teach wherein the second operating mode provides less color depth than the first operating mode.
However Shih discloses a system and method are provided for reducing power consumption within a video processing portion of a system based on display content, which is analogous to the present patent application. Mizuyabu teaches wherein the second operating mode provides less color depth than the first operating mode (Mizuyabu- [0011] FIGS. 1-5 illustrate methods of conserving power within a system. System properties are analyzed to initiate a power saving mode. a first number of bits, or color depth, is used to represent the display data, when the first display content is different from the second display content, and a second number of bit, less than the first number of bits, is used to represent display data, when the first display content is substantially the same as the second display content). 

Doing so power can be conserved based on whether display content is changing in the system and method to identify a serial display interface malfunction and provide remediation.

Regarding Claim 7, Wang in view of Baek further in view of Montag teaches the method of claim 1. Wang in view of Baek does not but Mizuyabu teaches wherein a display update frequency associated with the second operating mode is less than the display update frequency associated with the first operating mode (Mizuyabu- [0015] The second divider 145 provides a second divided clock signal, with a lower frequency than the first divided clock signal, to the second clock bus 155). Same motivation as Claim 4 applies here.

Regarding Claim 9, Wang in view of Baek further in view of Montag teaches the method of claim 1. Wang in view of Baek does not but Mizuyabu teaches wherein the first operating mode is a split mode and the second operating mode is not the split mode (Mizuyabu- [0021] power module 300 can provide the raw clock signal generated by oscillator 110 to the input of PLL 130. When a power conservation mode is initiated, power module 300 bypasses the locked clock signal output by PLL 130. In a normal . Same motivation as Claim 4 applies here.

Regarding Claim 16, Wang in view of Baek further in view of Montag teaches the system of claim 13. The metes and bounds of the system substantially correspond to the method claim as set forth in Claim 4; thus they are rejected on similar grounds and rationale as their corresponding limitations.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20060279519 A1), referred herein as Wang in view of IDS Baek et al. (US 20130113777 A1), referred herein as Baek in view of IDS Montag (US 20130235039 A1), referred herein as Montag further in view of JUNG (US 20190043430 A1), referred herein as JUNG.
Regarding Claim 12, Wang in view of Baek further in view of Montag teaches the method of claim 1, but does not teach wherein: the first information includes a checksum generated based on image data transmitted via the first channel.
However Shih discloses a data processing method of the organic light-emitting display device, which is analogous to the present patent application. JUNG teaches wherein: the first information includes a checksum generated based on image data JUNG- [0011] Recognition of the booting mode is performed by comparing a checksum of data stored in the second memory 110 connected to the timing control circuit 100 with a checksum of data stored in the first memory 220 of the display panel part 200 or the first memory 420 of the bridge circuit board 400, when the converter receives a reset signal. If the checksums are different from each other, it is recognized that the timing control circuit 100 has been changed (S901). The display compensation data stored in the first memory 220 is converted into the LVDS format using the serializer 214. The converted data is transmitted to the timing control circuit 100 and stored in the second memory 110 (S902)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Wang in view of Baek further in view of Montag to incorporate the teachings of JUNG, and applying checksum data of a booting mode, as taught by JUNG into the low voltage differential signal direct transmission method and interface.
Doing so would make a long-distance transmission possible using conventional data processing methods in the system and method to identify a serial display interface malfunction and provide remediation.


Response to Arguments
Applicant's arguments filed on February 5, 2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
The cited sections of Wang disclose no capacity to make a change in operational parameters during normal operation, but instead only during initialization when communicating with Wang's display.” Examiner respectfully disagrees with that argument. Given a broadest interpretation in light of the specification, the claimed limitation of “during operation” in Claim 1 does not exclude either a normal operation or an operation of an initialization/power-on of a display device. The burden of clarifying the claimed langue to narrow the claimed scope in the direction of “during operation of a LVDS transition, but not an operation of a display device” is on the applicant’s side. Regarding the first argument, it is respectfully noted that, Wang teaches the claimed limitation of “determining, during operation”.
On page 7, Applicant's Remarks, with respect to claim 1, the applicant further argues “the decision to make a change between modes in the present Application is performed by the claimed display circuit, not the video generation circuit. This is not the case with Wang.” Examiner respectfully disagrees with that argument. Paragraph [0017] of Wang explicitly disclosed “graphic/video source (100) can be a graphic/video integrated circuit or a display card or the like.” Therefore, the element 100 is part of a integrated circuit of display circuit. Regarding the second argument, it is respectfully noted that, Wang teaches the claimed limitation of “determining, during operation, at a display circuit”.
On page 8, Applicant's Remarks, with respect to claim 1, the applicant argues “there is no explicit disclosure that Baek's "Signal Line 151" between the Timing Controller and the Source Driver is an LVDS video interface. Thus, there is no disclosure that there is a determination of an LVDS channel being corrupted.” Examiner respectfully disagrees with that argument. Paragraph [0005] of Baek explicitly disclosed “A display device employs an intra-panel interface for transferring data from a timing controller to source drivers. For example, reduced swing differential signaling (RSDS), mini low voltage differential signaling (mini-LVDS).” Regarding the third argument, it is respectfully noted that, Wang in view of Baek teaches the claimed limitation of “determining, during operation, at a display circuit that a first channel of a low voltage differential signaling (LVDS) video interface is corrupted”.
On page 7, Applicant's Remarks, with respect to claim 1, the applicant argues “There is no disclosure in the cited sections of Baek of the Error Check Unit being capable of directing a video generation circuit (or its equivalent) to transition to a second operating mode, as claimed.” Examiner respectfully disagrees with that argument. Paragraph  [0005] of Baek explicitly disclosed “A display device employs an intra-panel interface for transferring data from a timing controller to source drivers. For example, reduced swing differential signaling (RSDS), mini low voltage differential signaling (mini-LVDS).” Regarding the third argument, it is respectfully noted that, Wang in view of Baek teaches the claimed limitation of “determining, during operation, at a display circuit that a first channel of a low voltage differential signaling (LVDS) video interface is corrupted”.
On page 8, Applicant's Remarks, with respect to claim 1, the applicant argues “Baek fail to provide to transmission of the remediation signal to Baek's Timing Controller 110. But this section of Baek relates to communication between Baek's Error Check Unit 140 with Baek's Receiver 131, which are both parts of one of Baek's source drivers 121.” Examiner respectfully disagrees with that argument. The cited reference is considered at analogues art as a whole. The previously cited portion is derived from paragraph [0039] of Baek, which explicitly disclosed “The timing controller 100 may transfer display data TD including image data, control data and clock signals through signal lines 151.about.15n to the source drivers 121.about.12n.” Therefore, the notification single is directly or indirectly transferred back to the timing controller 100, which is interpreted as a video generation circuit. Further recitation is included in above detail action. Regarding the fourth argument, it is respectfully noted that, Wang in view of Baek teaches the claimed limitation of “providing, by the display circuit, a remediation signal to the video generation circuit”.
On page 9, Applicant's Remarks, with respect to claim 1, the applicant argues ”There is no disclosure in the cited sections of Baek of the Error Check Unit being capable of directing a video generation circuit (or its equivalent) to transition to a second operating mode, as claimed.” Examiner respectfully disagrees with that argument. Both previous and the present Office Action asserted that the Error Check Unit of Beak solely is not capable, but the combination of Wang, Baek and Montag is equivalent to perform the function of  transition to a second operating mode”. The applicant further argues “as stated repeatedly in Montag, the operations illustrated in Figure 5 and described in paragraphs 15 and 27 (cited by the Office Action) occur during "power on" or initialization.” Examiner respectfully disagrees with that argument for the same reason described in the first argument. Regarding the fifth argument, it is respectfully noted that, Wang in view of Baek further in view of Montag teaches the every single elements as claimed in Claim 1.
On pages 10 of Applicant’s Remarks, the applicant argues that the independent claims 13 and 18  is not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611